Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-1767 WESTERN SIERRA MINING CORP. (Name of small business issuer in its charter) Utah 87-0267213 ( State of Incorporation) (I.R.S. Employer I.D. Number ) 2750 Cisco Drive South, Lake Havasu City, AZ 86403 (Address of Principal executive offices) (Zip Code) (928) 680-5513 Issuer's telephone number Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Shares of Common Stock, par value $.001 (Title of class) The issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day: Yes x No ¨ Disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this form 10-KSB. x Revenues from continuing operations for the year ended December 31, 2007 were $-0-. The aggregate market value of voting common stock held by non affiliates was $1,001,280 on December 31, 2007 based on the price at which the stock was sold or the average bid and ask price of such stock on that day. As of December 31, 2007, 168,338,187 shares of the issuer's common stock, par value $.001, were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the Registrants definitive proxy statement pursuant to Regulation 14A of Securities Exchange Act of 1934 in connection with a special meeting of the Stockholders RE a reverse split of the Registrants outstanding shares and the change of name of the Registrant and acquisition of a private mining company as reported on Form 8K incorporated by reference into Part III of this Form 10-K. Transitional Small Business Disclosure Format: Yes ¨ No x 1 WESTERN SIERRA MINING CORP. TABLE OF CONTENTS FORM 10-K ANNUAL REPORT FOR THE YEAR ENDED DECEMBER 31, 2007 Item Page PART I Item # 1 . Description of Business 1 1 A. Risk Factors 5 2 . Description of Property 7 3 . Legal Proceedings 7 4 . Submission of Matters to a Vote of Security Holders 8 PART II 5 . Market for Common Equity and Related Stockholder Matters 8 7 . Managements Discussion and Analysis of Financial Condition and Results of Operations 8 8 . Financial Statements 16 9 . Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 9 A. Controls and Procedures PART III 10 . Directors, Executive Officers, and Corporate Governance 28 11 . Executive Compensation 28 12 . Security Ownership of Certain Beneficial Owners and Management 29 13 . Certain Relationships and Related Transactions 29 14 . Principal Accounting Fees and Services 15 . Exhibits, Financial Statement Schedules 30 Signatures 31 The Securities and Exchange Commission maintains an Internet site ( http://www.sec.gov) which contains reports, proxy and information statements, and other information regarding us. Our Form 10-K filed with the Commission includes all exhibits required to be filed with the Commission. Copies of this Form 10-K, not including any of the exhibits listed under Item 13 of the Form 10-K, are available without charge upon request. Please contact us at 928-680-5513 to request copies of the Form 10-K and for information as to the number of pages contained in each of the exhibits and to request copies of the exhibits. This report contains forward-looking statements that involve risks and uncertainties, including statements regarding our plans, objectives, goals, strategies and financial performance. Our actual results could differ materially from the results anticipated in these forward-looking statements as a result of factors set forth under Managements Discussion and Analysis of Financial Condition and Results of Operations- Cautionary Statement for forward-Looking Information and elsewhere in this report. Unless the context otherwise requires, Western, the Company, we our and us refer to Western Sierra Mining Corp. 2 PART I ITEM 1. DESCRIPTION OF BUSINESS . The Company The Company was incorporated under the laws of the State of Utah on August 19, 1907 as The Gold Chain Mining Company. On September 28, 2001 the Company changed its name to Global DECS Corp. On December 4, 2003, the Company acquired Western Sierra, Inc., a private mining company and changed its name to Western Sierra Mining Corp. The Company began as a mineral resource company, whose common stock reported to and was listed on the Intermountain Stock Exchange from 1908 until that exchange closed in 1985. Following the passage of the Securities Act of 1933, as amended (the "1933 Act"), and the Securities Exchange Act of 1934, as amended (the "1934 Act"), the Company also was a reporting company to the SEC under the 1934 Act. We are currently listed with the National Quotation Bureau under the trading symbol WSRA. In December, 2003 Global Decs Corp acquired 100% of the outstanding common stock of a private Oklahoma mining company, Western Sierra, Inc. The transaction required Global to exchange five (5) shares of its newly issued restricted common stock for each share of the outstanding shares of Western Sierra, Inc. At the time of the acquisition, Western Sierra Inc. had four million (4,000,000) restricted common issued and outstanding. The transaction was effective on December 4 th , 2003 and the commission was notified on Form 8-K. Any securities which the Company acquired in exchange for its Common Stock are "restricted securities" within the meaning of the Securities Act of 1933, as amended (the "Act"). If the Company elects to resell such securities, such sale cannot proceed unless a registration statement has been declared effective by the Securities and Exchange Commission or an exemption from registration is available. Section 4(1) of the Act, which exempts sales of securities not involving a distribution, would in all likelihood be available to permit a private sale. Although the plan of operation does not contemplate resale of securities acquired, if such a sale were to be necessary, the Company would be required to comply with the provisions of the Act to affect such resale. With the acquisition of Western Sierra Inc., we are again in the business of acquiring, developing and mining mineral properties. Our primary focus is on acquiring mining properties and reserves in the western United States. We will focus our limited resources on the acquisition and development of mineral reserves and mines located in the Western United States and primarily in Central Arizona. We will continue to look at other potential placer mining properties which could be found by the Company to be operated commercially to the benefit of our shareholders. (see Item 6, Results of Operations) Gold Basin The Company has entered into an agreement with Pine Creek Mining Corp. to operate the Gold Basin Placer mine located near Wilhoit, Arizona. Gold Basin is comprised of four claims and is located south of Prescott Arizona on the Hassayampa River. The Gold Basin property has been in partial operation since the fourth quarter of 2006 proving up reserves, verifying recovery rates and establishing future production parameters. The agreement also provides Western with the option to purchase the mine which has proven gold reserves exceeding 150,000 oz and estimated and possible gold reserves of an additional 400,000 oz. As of December 31, 2007, the Company has advanced a total of $100,000 and 4,000,000 shares of the Companys common stock valued at $.01 per share for a total of $32,000 as earnest money on the project. Mud Springs In keeping with the Companys stated plan of operations to focus on acquiring mining properties and reserves in the western United States on July 27, 2005, the Company entered into an agreement with ASDI, LLC, (ASDI), whereby the Company obtained the rights to mine barite and placer gold on certain mineral claims owned by ASDI located in Crescent Valley, Nevada, hereafter referred to as Mud Springs., in exchange for a total of 20,522,634 shares of the Companys common stock valued at $.075 per share for a total of $1,539,137. Under the terms of the agreement, the Company will pay ASDI a royalty of $5.00 per ton for each ton of barite mined and delivered. The Company will also pay ASDI 25% of the net profits from production from all placer gold removed from the Mud Springs property. Mud Springs is located at Battle Mountain, Nevada. Battle Mountain was the center for the production of silver during the mid to late 1800s. During the late 1800s and early 1900s some smaller amounts of gold were mind as the silver producers left the area. With the discovery of invisible gold Battle Mountain became a major producer of gold in the U.S. by 1950. In the 1960s the Carlin Trend was discovered with equal amounts of gold and the area became the largest producer of gold in the U.S. The U.S. ranks third in 3 the world for gold production and 85% of that comes from Nevada and Battle Mountain. The Battle Mountain trend was developed primarily by Newmont Mining and the Carlin Trend by Placer Dome Mining. They each produce well in excess of 1,000,000 ounces gold per year from each of their locations. There are fifty large producing mines that lie on a line that extends from Idaho to Nevada in a south easterly direction passing through Battle Mountain. Mud Springs lies on this line adjacent to the Placer Dome property and across the valley from Newmont. It is approximately 1000 acres and is un-patented land with the concession owned by ASDI Corp. ASDI is a private mining corporation owned by the president of New Gold (NGLD). New Gold is developing a large project (Relief Canyon) and holds several other claim sites in the area. The drill data from the Mud Springs property indicates gold values consistent with the area, a large low grade deposit. No data is available on the grade of placer on the property, but it has previously been mined for placer and shows good geological indications of the presents of gold in the alluvial fan associated with the property. The industrial mineral barite is also present on the property. This high-grade ore is used primarily in the production of a high density mud used in the oil fields to pack the drill holes. The three largest users, Hughes, Schlumberger and Halliburton all have rail sidings at Battle Mountain. We have started the permitting process to implement a 1000 ton per day mining operation. The property has been previously mined for barite and placer, certain portions of the permitting process will be significantly simplified. The plan of operation calls for first clearing two plateaus, setting a high bench and exposing the larger barite veins. The clearing process will produce some 50,000 tons of barite ore ready for sale. The objective of the clearing process besides preparing the first shipment is to expose the vein structure and blocking out the production schedule for 2006. Under a separate notice with BLM we will perform limited sampling of the lower alluvial fan areas for placer gold. This work could start in mid September. The conservative bottom line is that 4 million tons of barite at $5 per ton, net-net, is 20 million dollars over the life of the project which at 1,000 tons per day is 10 years. Notwithstanding the upside potential of the placer deposits, the barite alone will carry the company into next ten years and instantly stabilize the negative cash flow while providing the impetus to build a solid mining company. No Rights of Dissenting Shareholders The Company does not intend to provide Company shareholders with complete disclosure documentation including audited financial statements, concerning a possible target company prior to acquisition, because Utah Business Corporation Act vests authority in the Board of Directors to decide and approve matters involving acquisitions within certain restrictions. Any transaction would be structured as an acquisition, not a merger, with the Registrant being the parent company and the Acquiree being merged into a wholly owned subsidiary. Therefore, a shareholder will have no right of dissent under Utah law. Administrative Offices The Company currently maintains its executive offices at 2750 Cisco Drive South, Lake Havasu City, Arizona, 86403. Rental is on a month-to-month basis. Employees The Company is an exploration stage company and currently has no full time employees. The Company currently uses consultants, attorneys and accountants on an as needed basis. We expect to be in a position during the operating year 2007 to hire full time people. We may also enter into long-term contracts with key management persons, but that will depend upon moving forward at Mud Springs. See "Executive Compensation" and under "Certain Relationships and Related Transactions." ITEM 1A. RISK FACTORS . 1 . Conflicts of Interest. Certain conflicts of interest may exist between the Company and its officers and directors. They have other business interests to which they devote their attention, and may be expected to continue to do so although management time should be devoted to the business of the Company. As a result, conflicts of interest may arise that can be resolved only through exercise of such judgment as is consistent with fiduciary duties to the Company. See "Management" and "Conflicts of Interest." 2. Need For Additional Financing. The Company has very limited funds, and such funds may not be adequate to complete our joint-venture contract mining project, nor to develop any additional concession that we may be able to acquire. The Company has not investigated the availability, source, or terms that might govern the acquisition of additional capital and will not do so until we can determines a need for additional financing. If additional capital is needed, there is no assurance that funds will be available from any source or, if available, that they can be obtained on terms acceptable to the Company. If not available, the Company's operations will be limited to those that can be financed with its modest capital. 4 3. Regulation of Penny Stocks. The Company's securities, when trading commences, will be subject to a Securities and Exchange Commission rule that imposes special sales practice requirements upon broker-dealers who sell such securities to persons other than established customers or accredited investors. For purposes of the rule, the phrase "accredited investors" means, in general terms, institutions with assets in excess of $5,000,000, or individuals having a net worth in excess of $1,000,000 or having an annual income that exceeds $200,000 (or that, when combined with a spouse's income, exceeds $300,000). For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser's written agreement to the transaction prior to the sale. Consequently, the rule may affect the ability of broker-dealers to sell the Company's securities and also may affect the ability of purchasers in this offering to sell their securities in any market that might develop therefore. In addition, the Securities and Exchange Commission has adopted a number of rules to regulate "penny stocks." Such rules include Rules 3a51-1, 15g-1, 15g-2, 15g-3, 15g-4, 15g-5, 15g-6, 15g-7, and 15g-9 under the Securities Exchange Act of 1934, as amended. Because the securities of the Company may constitute "penny stocks" within the meaning of the rules, the rules would apply to the Company and to its securities. The rules may further affect the ability of owners of Shares to sell the securities of the Company in any market that might develop for them. Shareholders should be aware that, according to Securities and Exchange Commission, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (iii) "boiler room" practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (iv) excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. The Company's management is aware of the abuses that have occurred historically in the penny stock market. Although the Company does not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to the Company's securities. 4. Lack of Operating History. Although the Company was formed in 1907, it has never had significant operations and should be considered an exploration stage company. Due to the special risks inherent in the investigation, acquisition, or involvement in its current or new business opportunity, the Company must be regarded as a new or start-up venture with all of the unforeseen costs, expenses, problems, and difficulties to which such ventures are subject. 5. No Assurance of Success or Profitability. We are an exploration stage company. There is no data to indicate that any commercial values of gold, silver or any other minerals exist on any property we may be evaluating or, if they do, that we will be able to recover them profitably. 7. Lack of Diversification. Because of the limited financial resources that the Company has, it is unlikely that the Company will be able to diversify its acquisitions or operations. The Company's probable inability to diversify its activities into more than one area will subject the Company to economic fluctuations within a particular business or industry and therefore increase the risks associated with the Company's operations. 8. Other Regulation . The business of the Company, miming, is a business that is subject to regulation or licensing by federal, state, or local authorities both in the United States and Mexico. Compliance with such regulations and licensing can be expected to be a time-consuming, expensive process and may limit other investment opportunities of the Company. 9. Dependence upon Management; Limited Participation of Management. The Company currently has individuals who are serving as its officers and directors on a part time basis. The Company will be heavily dependent upon their skills, talents, and abilities to implement its business plan, and may, from time to time, find that the inability of the officers and directors to devote their full time attention to the business of the Company results in a delay in progress toward implementing its business plan. See "Management." Therefore investors should critically assess the information concerning the Company's officers and directors. 10. Lack of Continuity in Management. The Company does not have an employment agreement with its officers and directors or key members of the operational team, and as a result, there is no assurance they will continue to manage the Company in the future. 11. Indemnification of Officers and Directors. Utah Statutes provide for the indemnification of its directors, officers, employees, and agents, under certain circumstances, against attorney's fees and other expenses incurred by them in any litigation to which they become a party arising from their association with or activities on behalf of the Company. The Company will also bear the expenses of such litigation for any of its directors, officers, employees, or agents, upon such person's promise to repay the Company therefore if it 5 is ultimately determined that any such person shall not have been entitled to indemnification. This indemnification policy could result in substantial expenditures by the Company which it will be unable to recoup. 12. Director's Liability Limited . Utah Statutes exclude personal liability of its directors to the Company and its stockholders for monetary damages for breach of fiduciary duty except in certain specified circumstances. Accordingly, the Company will have a much more limited right of action against its directors than otherwise would be the case. This provision does not affect the liability of any director under federal or applicable state securities laws. 13. No Foreseeable Dividends. The Company has not paid dividends on its Common Stock and does not anticipate paying such dividends in the foreseeable future. 14. Competition . We compete with other companies and individuals to acquire mining projects and to recruit and train qualified employees. Many of these companies are substantially larger and have greater financial resources than we do. As a result of strong competition for a limited number of jobs and project opportunities, it is difficult for us to acquire projects or staff to operate them. We are also competing, for the most part, in Mexico where we may be at risk of not being able to acquire or maintain people or projects that might be first offered to Mexican mining companies. ITEM 2. DESCRIPTION OF PROPERTY . The Company has no property. The Company does maintain one administrative office at 2750 Cisco Drive South, Lake Havasu City, Arizona on a month to month rental basis. The Company currently has no investments in real estate, real estate mortgages, or real estate securities, and does not anticipate making any such investments in the future. ITEM 3. LEGAL PROCEEDINGS . On January 9, 2007, Stephan Stephanoff filed a lawsuit against the Company and Mr. Chaffee, among other defendants, in the Superior Court of California, County of Riverside. Mr. Stephanoff claims that the Company and Mr. Chaffee, along with the other named Defendants, committed fraud by failing to make payments to Mr. Stephanoff for two pieces of property in which he claims to have an interest. The complaint also alleges that the defendants converted these two pieces of property for their own use and seeks damages in an amount to be proven at trial. The Company intends to vigorously defendant itself and Mr. Chaffee against claims which management believes are baseless. Based on these beliefs, Management feels that its total exposure in this matter will equal the legal fees expended for defense against these claims. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS . During the period covered for this report, there were no issues submitted to a vote of the Companys security holders. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS . The Companys stock is listed with the National Quotation Bureau under the trading symbol WSRA. Such securities are currently held of record by a total of approximately 1350 persons. As of December 31, 2007, there are 168,338,187 shares issued and outstanding. No dividends have been declared or paid on the Company's securities, and it is not anticipated that any dividends will be declared or paid in the foreseeable future. 6 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Statement on Forward-Looking Statements Some information contained in or incorporated by reference into this report on Form 10-KSB may contain "forward-looking statements," as defined in Section 21 E of the Securities and Exchange Act of 1934. These statements include comments regarding exploration and mine development and construction plans, costs, grade, production and recovery rates, permitting, financing needs, the availability of financing on acceptable terms or other sources of funding, and the timing of additional tests, feasibility studies and environmental permitting. The use of any of the words: "anticipate," "continue," "estimate," "expect," "may," "will, "project," "should," "believe" and similar expressions are intended to identify uncertainties. We believe the expectations reflected in those forward-looking statements are reasonable. However, we cannot assure you that these expectations will prove to be correct. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of the risk factors set forth below and other factors set forth in, including the section "Issues and Uncertainties" below, or incorporated by reference into, this report: o worldwide economic and political events affecting the supply of and demand for gold; o volatility in market prices for gold and other metals; o financial market conditions, and the availability of debt or equity financing on terms acceptable to our company; o uncertainties as to whether additional drilling, testing and feasibility studies will establish reserves at any of our properties; o uncertainties associated with developing a new mine, including potential cost overruns and the unreliability of estimates in early states of mine development; o uncertainties as to title to our properties and the availability of sufficient properties to allow for planned activities o variations in ore grade and other characteristics affecting mining, crushing, milling and smelting operations and mineral recoveries; o geological, metallurgical, technical, permitting, mining and processing problems; the availability and timing of acceptable arrangements for power, transportation, mine construction, contract mining, water and smelting; the availability, terms conditions and timing of required government approvals; o uncertainties regarding future changes in tax and foreign-investment legislation or implementation of existing tax and foreign-investment legislation; o the availability of experienced employees; and o political instability, violence and other risks associated with operating in a country like Mexico with a developing economy. Many of those factors are beyond our ability to control or predict. You should not unduly rely on these forward-looking statements. These statements speak only as of the date of this report on Form 10-KSB. Except as required by law, we are not obligated to publicly release any revisions to these forward-looking statements to reflect future events or developments. All subsequent written and oral forward-looking statements attributable to our Company and persons acting on our behalf are qualified in their entirety by the cautionary statements contained in this section and elsewhere in this report on Form 10-KSB. 7 Results of Operations Revenues . We generated no revenues from mining operations during the fiscal year ended December 31, 2007. Costs and Expenses . We have expended a total of $237,282 for costs and expenses during the period ended December 31, 2007. In accordance with SFAS 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of," we review our long-lived assets for impairments. Impairment losses on long-lived assets are recognized when events or changes in circumstances indicate that the undiscounted cash flows estimated to be generated by such assets are less than their carrying value and, accordingly, all or a portion of such carrying value may not be recoverable impairment losses then are measured by comparing the fair value of assets to their carrying amounts. No impairment loss was recognized at December 31, 2007. Stock based exploration costs totaled $1,760 during the year ended December 31, 2007. Net Income . Our net loss for the period year ended December 31, 2007 was $237,282. As of December 31, 2007, we had negative working capital of approximately $623,034. To the extent that cash flow is unavailable, management intends to raise all necessary capital through private financing and/or the sale of our securities. During the year ended December 31, 2007, we obtained $15,213 from the issuance of common stock. All of our planned activities are dependent upon our ability to obtain adequate financing. Financing, is being sought through private loans and the sale of equity. There is no assurance whatsoever that we will generate any operating revenues during the fiscal year ending December 31, 2008 or that any of our proposed plans to raise capital and otherwise fund operations will prove successful. Our inability to obtain sufficient funding will delay our planned operations or, possibly, force us to go out of business. Environmental Issues We are not aware of any significant environmental concerns or existing reclamation requirements. Any costs or delays associated with obtaining required permits could have an impact on our ability to timely complete our planned activities. Off-Balance Sheet Transactions We do not have any transactions, agreements or other contractual arrangements that constitute off-balance sheet arrangements. APPLICATION OF CRITICAL ACCOUNTING POLICIES Our financial statements and accompanying notes are prepared in accordance with accounting principles generally accepted in the United States of America. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management's application of accounting policies. Critical accounting policies for us include impairment of long-lived assets, accounting for stock-based compensation and environmental remediation costs. In December 2007, the SEC issued Staff Accounting Bulletin (SAB) No. 110 regarding the use of a "simplified" method, as discussed in SAB No. 107 (SAB 107), in developing an estimate of expected term of "plain vanilla" share options in accordance with SFAS No. 123 (R), Share-Based Payment. In particular, the staff indicated in SAB 107 that it will accept a company's election to use the simplified method, regardless of whether the company has sufficient information to make more refined estimates of expected term. At the time SAB 107 was issued, the staff believed that more detailed external information about employee exercise behavior (e.g., employee exercise patterns by industry and/or other categories of companies) would, over time, become readily available to companies. Therefore, the staff stated in SAB 107 that it would not expect a company to use the simplified method for share option 8 grants after December 31, 2007. The staff understands that such detailed information about employee exercise behavior may not be widely available by December 31, 2007. Accordingly, the staff will continue to accept, under certain circumstances, the use of the simplified method beyond December 31, 2007. The Company currently uses the simplified method for plain vanilla share options and warrants, and will assess the impact of SAB 110 for fiscal year 2009. It is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. In accordance with SFAS 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of," we review our long-lived assets for impairments. Impairment losses on long-lived assets are recognized when events or changes in circumstances indicate that the undiscounted cash flows estimated to be generated by such assets are less than their carrying value and, accordingly, all or a portion of such carrying value may not be recoverable. Impairment losses then are measured by comparing the fair value of assets to their carrying amounts. During the period ended December 31, 2006, we performed a review of our mine and mill improvements and determined that no impairment loss should be recognized. Accordingly, no impairment loss was recognized in 2006. Environmental remediation costs are accrued based on estimates of known environmental remediation exposure. Such accruals are recorded even if significant uncertainties exist over the ultimate cost of the remediation. It is reasonably possible that our estimates of reclamation liabilities, if any, could change as a result of changes in regulations, extent of environmental remediation required, means of reclamation or cost estimates. Ongoing environmental compliance costs, including maintenance and monitoring costs, are expensed as incurred. There were no environmental remediation costs accrued at December 31, 2007. ISSUES AND UNCERTAINTIES The following issues and uncertainties, among others, should be considered in evaluating our financial outlook. We are an exploration company and have not generated any operating revenues. If we are unable to commercially develop or sell our mineral properties, we will not be able to generate profits and our business may fail. To date, we have no producing properties. As a result, we have no current source of operating revenue and we have historically operated and continue to operate at a loss. Our ultimate success will depend on our ability to generate profits from our properties. Our viability is largely dependent on the successful commercial development of the Mud Springs project. We lack operating cash flow and rely on external funding sources. If we are unable to continue to obtain needed capital from outside sources, we will be forced to reduce or curtail our operations. We do not generate any positive cash flow from operations and we do not anticipate that any positive cash flow will be generated for some time. We have limited financial resources. We cannot assure that additional funding will be available to allow us to fulfill such obligations. Further exploration and development of the mineral properties in which we hold interests depends upon our ability to obtain financing through other debt financing, equity financing, or other means. Our ability, on a going-forward basis, to discover viable mineral reserves is subject to numerous factors, most of which are beyond our control and are not predictable. Exploration for gold is speculative in nature, involves many risks and is frequently unsuccessful. Any gold exploration program entails risks relating to o the location of economic ore bodies, o development of appropriate metallurgical processes, o receipt of necessary governmental approvals and o construction of mining and processing facilities at any site chosen for mining. The commercial viability of a mineral deposit is dependent on a number of factors including: o the price of gold, o exchange rates, o the particular attributes of the deposit, such as its 9 o size, o grade and o proximity to infrastructure, o financing costs, o taxation, o royalties, o land tenure, o land use, o water use, o power use, o importing and exporting gold and o environmental protection. The effect of these factors cannot be accurately predicted. We cannot assure that current or proposed exploration or development on our other properties in which we have an interest will result in the discovery of gold mineralization reserves or will result in a profitable commercial mining operation. We have a limited number of prospects. As a result, our chances of commencing viable mining operations are dependent upon the success of one project. Gold prices can fluctuate on a material and frequent basis due to numerous factors beyond our control. If and when we commence production, our ability to generate profits from operations could be materially and adversely affected by such fluctuating prices. The profitability of any gold mining operations in which we have an interest will be significantly affected by changes in the market price of gold. Gold .prices fluctuate on a daily basis and are affected by numerous factors beyond dour control, including: o the level of interest rates, o the rate of inflation, o central bank sales, o world supply of gold and o stability of exchange rates. Each of these factors can cause significant fluctuations in gold prices. Such external factors are in turn influenced by changes in international investment patterns and monetary systems and political developments. The price of gold has historically fluctuated widely and, depending on the price of gold, revenues from mining operations may not be sufficient to offset the costs of such operations. Changes in regulatory or political policy could adversely affect our exploration and future production activities. Any changes in government policy may result in changes to laws affecting: o ownership of assets, o land tenure, o mining policies, o monetary policies, o taxation, o rates of exchange, o environmental regulations, o labor relations, o repatriation of income and o return of capital. Any such changes may affect our ability to undertake exploration and development activities in respect of present and future properties in the manner currently contemplated, as well as our ability to continue to explore, develop and operate those properties in which we have an interest or in respect of which we have obtained exploration and development rights to date. 10 Compliance with environmental regulations could adversely affect our exploration and future production activities. With respect to environmental regulation, environmental legislation generally is evolving in a manner which will require: o stricter standards and enforcement, o increased fines and penalties for non-compliance, o more stringent environmental assessments of proposed projects and o a heightened degree of responsibility for companies and their officers, directors and employees. There can be no assurance that future changes to environmental legislation and related regulations, if any, will not adversely affect our operations. We could be held liable for environmental hazards that exist on the properties in which we hold interests, whether caused by previous or existing owners or operators of the properties. Any such liability could adversely affect our business and financial condition. Mining Risks and Potential Inadequacy of Insurance Coverage could adversely affect us. If and when we commence mining operations at any of our properties, such operations will involve a number of risks and hazards, including: o environmental hazards, o industrial accidents, o labor disputes, o metallurgical and other processing, o unusual and unexpected rock formations, o ground or slope failures, o cave-ins, o acts of God, o mechanical equipment and facility performance problems and o the availability of materials and equipment. Such risks could result in: o damage to, or destruction of, mineral properties or production facilities, o personal injury or death, o environmental damage, o delays in mining, o monetary losses and o possible legal liability. Industrial accidents could have a material adverse effect on our future business and operations. Although as we move forward in the development of any of our properties we plan to maintain insurance within ranges of coverage consistent with industry practice, we cannot be certain that this insurance will cover the risks associated with mining or that we will be able to maintain insurance to cover these risks at economically feasible premiums. We also might become subject to liability for pollution or other hazards which we cannot insure against or which we may elect not to insure against because of premium costs or other reasons. Losses from such events could have a material adverse effect on us. We do not currently have liability insurance in place. Although we are currently seeking to obtain insurance, if we are unable to obtain adequate insurance and someone is injured on our property, our financial condition could be materially and adversely affected. At present we do not have liability insurance coverage in place. We are currently seeking to obtain such insurance and hope to have it soon. If we are unable to obtain adequate insurance and/or prior such insurance taking effect, someone is injured on our property and we are determined to be liable, our financial condition could be materially and adversely affected. Calculation of reserves and metal recovery dedicated to future production is not exact, might not be accurate and might not accurately reflect the economic viability of our properties 11 Reserve estimates may not be accurate. There is a degree of uncertainty attributable to the calculation of reserves, resources and corresponding grades being dedicated to future production. Until reserves or resources are actually mined and processed, the quantity of reserves or resources and grades must be considered as estimates only. In addition, the quantity of reserves or resources may vary depending on metal prices. Any material change in the quantity of reserves, resource grade or stripping ratio may affect the economic viability of our properties. In addition, there can be no assurance that mineral recoveries in small scale laboratory tests will be duplicated in large tests under on-site conditions or during production. We are dependent on the efforts of certain key personnel and contractors, the loss of whose services could have a materially adverse effect on our operations. We are dependent on a relatively small number of key personnel, the loss of any one of whom could have an adverse effect on us. In addition, while certain of our officers and directors have experience in the exploration and operation of gold producing properties, we will remain highly dependent upon contractors and third parties in the performance of our exploration and development activities. As such there can be no guarantee that such contractors and third parties will be available to carry out such activities on our behalf or be available upon commercially acceptable terms. There are uncertainties as to title matters in the mining industry. We believe that we have good title to our properties; however, defects in such title could have a material adverse effect on us We have investigated our rights to explore, exploit and develop our various properties in manners consistent with industry practice and, to the best of our knowledge, those rights are in good standing. However, we cannot assure that the title to or our rights of ownership of our concessions will not be challenged or impugned by third parties or governmental agencies. In addition, there can be no assurance that the properties in which we have an interest are not subject to prior unregistered agreements, transfers or claims and title may be affected by undetected defects. Any such defects could have a material adverse effect on us. Should we successfully commence mining operations in the future, our ability to remain profitable, should we become profitable, will be dependent on our ability to find, explore and develop additional properties. Our ability to compete for such additional properties will be hindered by competition. The acquisition of gold properties and their exploration and development are subject to intense competition. Companies with greater financial resources, larger staffs, more experience and more equipment for exploration and development may be in a better position than us to compete for such mineral properties. Gold is sold in the world market in U.S. dollars; however, we may incur a significant amount of our expenses in Mexican pesos. If and when we sell gold, if applicable currency exchange rates fluctuate our revenues and results of operations may be materially and adversely affected. RECENT ACCOUNTING PRONOUNCEMENTS In December 2007, the SEC issued Staff Accounting Bulletin (SAB) No. 110 regarding the use of a "simplified" method, as discussed in SAB No. 107 (SAB 107), in developing an estimate of expected term of "plain vanilla" share options in accordance with SFAS No. 123 (R), Share-Based Payment. In particular, the staff indicated in SAB 107 that it will accept a company's election to use the simplified method, regardless of whether the company has sufficient information to make more refined estimates of expected term. At the time SAB 107 was issued, the staff believed that more detailed external information about employee exercise behavior (e.g., employee exercise patterns by industry and/or other categories of companies) would, over time, become readily available to companies. Therefore, the staff stated in SAB 107 that it would not expect a company to use the simplified method for share option grants after December 31, 2007. The staff understands that such detailed information about employee exercise behavior may not be widely available by December 31, 2007. Accordingly, the staff will continue to accept, under certain circumstances, the use of the simplified method beyond December 31, 2007. The Company currently uses the simplified method for plain vanilla share options and warrants, and will assess the impact of SAB 110 for fiscal year 2009. It is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. In December 2007, the FASB issued SFAS No. 160, Non-controlling Interests in Consolidated Financial Statementsan amendment of ARB No. 51. This statement amends ARB 51 to establish accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. Before this statement was issued, limited guidance existed for reporting non-controlling interests. As a result, considerable diversity in practice existed. So-called minority interests were reported in the consolidated statement of financial position as liabilities or in the mezzanine section between liabilities and equity. This statement improves comparability by eliminating that diversity. This statement is effective 12 for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008 (that is, January 1, 2009, for entities with calendar year-ends). Earlier adoption is prohibited. The effective date of this statement is the same as that of the related Statement 141 (revised 2007). The Company will adopt this Statement beginning March 1, 2009. It is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. In December 2007, the FASB, issued FAS No. 141 (revised 2007), Business Combinations. This Statement replaces FASB Statement No. 141, Business Combinations, but retains the fundamental requirements in Statement 141. This Statement establishes principles and requirements for how the acquirer: (a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree; (b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase; and (c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. This statement applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. An entity may not apply it before that date. The effective date of this statement is the same as that of the related FASB Statement No. 160, Non-controlling Interests in Consolidated Financial Statements. The Company will adopt this statement beginning March 1, 2009. It is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. In February 2007, the FASB, issued SFAS No. 159, The Fair Value Option for Financial Assets and LiabilitiesIncluding an Amendment of FASB Statement No. 115. This standard permits an entity to choose to measure many financial instruments and certain other items at fair value. This option is available to all entities. Most of the provisions in FAS 159 are elective; however, an amendment to FAS 115 Accounting for Certain Investments in Debt and Equity Securities applies to all entities with available for sale or trading securities. Some requirements apply differently to entities that do not report net income. SFAS No. 159 is effective as of the beginning of an entities first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of that fiscal year and also elects to apply the provisions of SFAS No. 157 Fair Value Measurements. The Company will adopt SFAS No. 159 beginning March 1, 2008 and is currently evaluating the potential impact the adoption of this pronouncement will have on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this statement does not require any new fair value measurements. However, for some entities, the application of this statement will change current practice. This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier application is encouraged, provided that the reporting entity has not yet issued financial statements for that fiscal year, including financial statements for an interim period within that fiscal year. The Company will adopt this statement March 1, 2008, and it is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. SFAS No. 149 Amendment of Statement 133 on derivative instruments and hedging activities. This statement amends and clarifies financial accounting and reporting for derivative instruments embedded in other contracts (collectively referred to as derivatives) and for hedging activities under SFAS 133, Accounting for derivative instruments and hedging activities. SFAS No. 150 Accounting for certain financial instruments with characteristics of both liabilities and equity. This statement establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity. The Company is in the exploration stage and has had no significant operations as of the end of our fiscal year. Results of Operations During the period from February 25, 2003 (inception) through December 31, 2007, the Company has accumulated a deficit of $4,209,643. During this period, the Company has engaged in no significant operations other than organizational activities, acquisition of capital, compliance with its periodical reporting requirements, limited mineral and mining properties acquisitions, and recent efforts to locate a suitable merger or acquisition candidate. No revenues were received by the Company during this period. For the fiscal year ending December 31, 2007, the Company incurred a loss as a result of expenses associated with compliance with the reporting requirements of the Securities Exchange Act of 1934, and expenses associated with locating and evaluating acquisition candidates. 13 Plan of Operations and Need for Additional Financing During the fiscal year ending December 31, 2007, the Company continued with efforts to seek, investigate, and, if warranted, acquire one or more properties or businesses. The Company also plans to file all required periodical reports and to maintain its status as a fully-reporting Company under the Securities Exchange Act of 1934. In order to proceed with its plans for the next year, it is anticipated that the Company will require additional capital in order to meet its cash needs. These include the costs of compliance with the continuing reporting requirements of the Securities Exchange Act of 1934, as amended, as well as any costs the Company may have incurred in developing the current business plan. No specific commitments to provide additional funds have been made by management or other stockholders, and the Company has no current plans, proposals, arrangements or understandings with respect to the sale or issuance of additional securities. Accordingly, there can be no assurance that any additional funds will be available to the Company to allow it to cover its expenses. Notwithstanding the foregoing, to the extent that additional funds are required, the Company anticipates receiving such funds through the private placement of restricted securities rather than through a public offering. 14 ITEM 8. FINANCIAL STATEMENTS. Index to Financial Statements Page Report of Independent Certified Public Accountants 17 Balance Sheets 18 Statements of Operations 19 Statements of Stockholders' Equity 20 Statements of Cash Flow 21 Notes to Financial Statements 22 15 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Western Sierra Mining Corp. (An Exploration Stage Company) We have audited the accompanying balance sheets of Western Sierra Mining Corp. (An Exploration Stage Company) as of December 31, 2007 and December 31, 2006, and the related statements of operations, stockholders equity and cash flows for the years ended December 31, 2007 and December 31, 2006 and since inception on February 25, 2003 through December 31, 2007. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Western Sierra Mining Corp. (An Exploration Stage Company) as of December 31, 2007 and December 31, 2006, and the related statements of operations, stockholders equity and cash flows for the years ended December 31, 2007 and December 31, 2006 and since inception on February 25, 2003 through December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has incurred cumulative losses of $4,209,643 and a negative working capital of $623,034, which raises substantial doubt about its ability to continue as a going concern. Managements plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las Vegas, Nevada November 3, 2008 6490 West Desert Inn Rd, Las Vegas, NV 89146 (702) 253-7499 Fax (702) 253-7501 16 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) Balance Sheets ASSETS December 31, December 31, 2007 2006 CURRENT ASSETS Cash and cash equivalents $ 4,416 $ 15,926 Other assets - - Total current assets 4,416 15,926 PROPERTY AND EQUIPMENT, net 894,797 894,797 MINING PROPERTY 1,842,399 1,539,197 Total Assets $ 2,741,612 $ 2,449,920 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ - $ - Accrued expenses 420,000 210,000 Loans from shareholders 207,450 107,450 Current maturities of notes payable - - Total current liabilities 627,450 317,450 LONG-TERM NOTES PAYABLE - RELATED PARTY 286,928 286,928 Total Liabilities 914,378 604,378 STOCKHOLDERS' EQUITY Common stock - par value $.001 200,000,000 shares authorized; 168,338,187 and 139,918,187 shares issued and outstanding respectively 168,338 139,918 Paid-in capital 5,868,539 5,677,985 Deficit accumulated during the exploration stage (4,209,643 ) (3,972,361 ) Total stockholders' equity 1,827,234 1,845,542 Total Liabilities and Stockholders' Equity $ 2,741,612 $ 2,449,920 17 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) Statements of Operations From February 25, For the Year For the Year 2003 (Inception) Ended Dec. 31, Ended Dec. 31, through Dec. 31, REVENUES $ - $ - $ - OPERATING COSTS AND EXPENSES Compensation 50,625 183,702 1,215,061 Employee expenses - - 44,082 Professional fees 3,923 2,623 969,849 Exploration expenses 176,960 457,200 1,050,369 Legal and professional - 2,000 98,326 Vehicle and equipment expenses - 3,805 70,384 Rent - 12,652 48,241 Insurance - - 19,753 Licenses,permits, fees - 6,051 38,898 Depreciation - 7,742 135,391 Office expenses 3,318 11,698 68,569 Reporting company expenses 2,456 3,679 12,175 Supplies - - 29,064 Organization expenses - - 14,181 Total Expenses 237,282 691,152 3,814,343 Operating Loss (237,282 ) (691,152 ) (3,814,343 ) OTHER INCOME (EXPENSES) Loss on disposal of assets - (6,834 ) (31,964 ) Interest income - - 18 Interest expense - (20,000 ) (363,354 ) Income before income taxes (237,282 ) (717,986 ) (4,209,643 ) Provision for income taxes - - - NET INCOME (LOSS) (237,282 ) (717,986 ) $ (4,209,643 ) Earnings Per Share (see Note 2): Basic and diluted weighted average number of common shares outstanding 168,338,187 120,068,604 Basic and diluted loss per share $ - $ - 18 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) Statement of Stockholders' Equity Deficit Accumulated During the Stock Stock Common Stock Paid-in Exploration To be To be Subscription Deferred Shares Amount Capital Stage Issued Cancelled Receivable Interest Total Issuance of stock to founders, February 15, 2003 ($.001/share) 28,476,200 $ 28,476 $ (14,238 ) $ 14,238 Issuance of stock for cash, February 15-December 31, 2003 ($.10/share) 8,432,330 8,432 $ 834,802 $ (29,400 ) 813,834 Issuance of stock for vehicles and equipment, September 15, 2003 ($.10/share) 1,034,330 1,034 102,399 103,433 Issuance of stock for interest, October 1, 2003 ($.10/share) 332,060 332 32,874 33,206 Issuance of stock for services and expenses, November 1, 2003 ($.20/share) 1,725,080 1,726 170,782 172,508 Stock to be issued for cash received, November 1, 2003 ($.10/share) $ 129,500 129,500 Reverse acquisition of Western Sierra, Inc., December 1, 2003 5,059,370 5,060 (5,060 ) - Cash received for subscriptions, December 2, 2003 ($.10/share) 1,295,000 1,294 128,206 (129,500 ) - Issuance of stock for cash, December 5, 2003 ($.10/share) 163,160 162 16,154 16,316 Issuance of stock for deferred interest, December 31, 2003 ($.10/share) 3,053,334 3,054 302,279 $ (305,333 ) - Amortization of deferred interest 44,101 44,101 Net loss for period $ (998,781 ) (998,781 ) Balance, December 31, 2003 49,570,864 $ 49,570 $ 1,568,198 $ (998,781 ) $ - $ - $ (29,400 ) $ (261,232 ) $ 328,355 Issuance of stock for cash, January 1 - December 31, 2004 ($.10/share) 7,685,416 7,686 736,331 744,017 Issuance of stock for materials and equipment, June 30, 2004 ($.10/share) 208,480 208 20,656 20,864 Issuance of stock for compensation and consulting, June 30, 2004 ($.10/share) 2,718,000 2,718 269,082 141,179 412,979 Issuance of replacement shares, December 31, 2004 1,010,014 1,010 (505 ) (505 ) - Write off uncollectible subscription receivable, December 31, 2004 (29,400 ) 29,400 - Amortization of deferred interest 261,232 261,232 Net loss for period (1,346,520 ) (1,346,520 ) Balance, December 31, 2004 61,192,774 $ 61,192 $ 2,564,362 $ (2,345,301 ) $ 141,179 $ (505 ) $ - $ - $ 420,927 Issuance of stock for cash, January 1 - July 7, 2005 ($ 11/share) 293,648 296 30,687 30,983 Issuance of stock for acquisition of mining property, July 7, 2005 ($.08/share) 20,522,634 20,522 1,518,675 1,539,197 Effect 2-for-1 stock split, July 7, 2005 - Issuance of stock for cash, July 8 - December 31, 2005 ($.21/share) 785,625 785 170,968 171,753 Issuance of stock for professional fees, September 30, 2005 ($.15/share) 4,050,000 4,050 603,450 607,500 Issuance of stock for exploration costs, October 15, 2005 ($.025/share) 10,030,755 10,031 240,738 (105,884 ) 144,885 Issuance of stock for compensation, December 31, 2005 ($.025/share) 3,343,585 3,343 80,246 (35,295 ) 48,294 Net loss for period (909,074 ) (909,074 ) Balance, December 31, 2005 100,219,021 $ 100,219 $ 5,209,126 $ (3,254,375 ) $ - $ (505 ) $ - $ - $ 2,054,465 Issuance of stock for cash, January 25, 2006 ($.02/share) 5,850,000 5,850 106,525 112,375 Issuance of stock for cash, November 14, 2006 ($.02/share) 1,250,000 1,250 23,750 25,000 Issuance of stock for interest, December 4, 2006 ($.02/share) 2,000,000 2,000 18,000 20,000 Issuance of stock for consulting fees, December 4, 2006 ($.01/share) 1,019,166 1,019 9,364 505 10,888 Issuance of stock for compensation ($.01-$.025/share) 29,580,000 29,580 311,220 340,800 Net loss for period (717,986 ) (717,986 ) Balance, December 31, 2006 139,918,187 $ 139,918 $ 5,677,985 $ (3,972,361 ) $ - $ - $ - $ - $ 1,845,542 Issuance of stock for cash, May 25, 2007 ($.01/share) 900,000 900 6,300 7,200 Issuance of stock for acquisition of mining property, July 9, 2007 ($ 01/share) 15,000,000 15,000 105,000 120,000 Issuance of stock for conversion of debt to equity, July 9, 2007 ($ 01/share) 7,500,000 7,500 42,500 50,000 Issuance of stock for professional fees, July 9, 2007 ($.01/share) 10,000 10 70 80 Issuance of stock for acquisition of mining property, October 15, 2007 ($ 01/share) 4,000,000 4,000 28,000 32,000 Issuance of stock for professional fees, October 15, 2007 ($.01/share) 210,000 210 1470 1,680 Issuance of stock for cash, November 18, 2007 ($.01/share) 800,000 800 7,214 8,014 Net loss for period (237,282 ) (237,282 ) Balance, December 31, 2007 168,338,187 $ 168,338 $ 5,868,539 $ (4,209,643 ) $ - $ - $ - $ - $ 1,827,234 19 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) Statements of Cash Flows From February 25, For the Year For the Year 2003 (Inception) Ended Dec. 31, Ended Dec. 31, through Dec. 31, Operating activities: Net loss $ (237,282 ) $ (717,986 ) $ (4,209,643 ) Adjustments to reconcile net loss to net cash useed in operating activities: Depreciation and amortization - 7,742 179,492 Issuance of shares to founders for organization costs - - 14,238 Issuance of shares for exploration, compensation and expenses 1,760 351,688 1,739,615 Issuance of shares for interest expense - 20,000 53,206 Loss on disposal of assets - 6,834 31,964 Amortization of deferred interest - - 261,232 (Increase) decrease in assets: Other assets - 1,652 (1 ) Increase (decrease) in liabilities: Accounts payable and accrued expenses 210,000 199,676 420,000 Total adjustments 211,760 587,592 2,699,746 Net cash used in operating activities (25,522 ) (130,394 ) (1,509,897 ) Investing activities: Purchases of property and equipment (151,201 ) - (363,145 ) Proceeds from sales of property and equipment - 14,600 14,600 Cash paid for plant development costs - - (844,220 ) Net cash provided by investing activities (151,201 ) 14,600 (1,192,765 ) Financing activities: Issuance of stock for cash 65,213 137,375 2,108,991 Payments on borrowings (3,200 ) (6,050 ) (124,999 ) Proceeds from borrowings 103,200 - 723,086 Net cash provided by financing activities 165,213 131,325 2,707,078 Net increase(decrease) in cash and cash equivalents (11,510 ) 15,531 4,416 Cash and cash equivalents at beginning of period 15,926 395 - Cash and cash equivalents at end of period $ 4,416 $ 15,926 $ 4,416 Supplemental cash flow information: Cash paid during the period for interest $ - $ - $ 4,814 Cash paid during the period for income taxes $ - $ - $ - Noncash investing and financing activities: Acquisition of vehicles and equipment by issuance of stock $ - $ - $ 124,297 Acquisition of mining property by issuance of stock $ 152,000 $ - $ 1,691,197 Note issued for acquisition of equipment $ - $ - $ 9,000 Issuance of stock for deferred interest $ - $ - $ 229,000 20 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 NOTE 1 - Organization and Basis of Presentation Western Sierra Mining Corp. ("Western Sierra", "the Company", "we" or "us")(formerly Global Decs Corp.) was formed in 1907 in the State of Utah to engage in gold and other precious mineral mining. The Company is an exploration stage enterprise. On December 1, 2003 we entered into a Share Exchange Agreement with Western Sierra, Inc., whereby Western Sierra, Inc. became a wholly owned subsidiary of Western Sierra Mining Corp. The agreement provided for the exchange of 20,000,000 shares of the Company's common stock for 4,000,000 shares or 100% of the outstanding common stock of Western Sierra, Inc. The shareholders of Western Sierra, Inc. owned approximately 90% of the stock of Western Sierra Mining Corp. after consummation of the transaction. Western Sierra, Inc. was subsequently dissolved and all operations transferred into Western Sierra Mining Corp. NOTE 2 - Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers those short-term, highly liquid investments with original maturities of three months or less as cash and cash equivalents. Mining, Milling and Other Property and Equipment Mining, milling and other property and equipment is reported at cost. It is the Company's policy to capitalize costs incurred to improve and develop the mining properties. General exploration costs and costs to maintain rights and leases are expensed as incurred. Management periodically reviews the recoverability of the capitalized mineral properties and mining equipment. Management takes into consideration various information including, but not limited to, historical production records taken from previous mine operations, results of exploration activities conducted to date, estimated future prices and reports and opinions of outside consultants. When it is determined that a project or property will be abandoned or its carrying value has been impaired, a provision is made for any expected loss on the project or property. Depletion of mining improvements will be computed using the units of production method. The Company has made no provision for depletion for the period from February 25, 2003 (inception) to December 31, 2007 as production had not commenced. Provision is made for depreciation of office furniture fixtures and equipment, machinery and equipment, and building. Depreciation is computed using the straight-line method over the estimated useful lives of the related assets which are 5 to 10 years. The Company has made no provision for depreciation of the Picacho Plant in these financial statements as production has not yet commenced. 21 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 Impairment of Long-Lived Assets In accordance with Statement of Financial Accounting Standards (SFAS) 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed of," the Company reviews its long-lived assets for impairments. Impairment losses on long-lived assets are recognized when events or changes in circumstances indicate that the undiscounted cash flows estimated to be generated by such assets are less than their carrying value and, accordingly, all or a portion of such carrying value may not be recoverable. Impairment losses then are measured by comparing the fair value of assets to their carrying amounts. The Company recognized no impairment loss at December 31, 2007. Revenue Recognition Revenues, if any, from sales of minerals will be recognized when earned. Earnings Per Share Basic (loss) per share is calculated by dividing the Companys net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Companys net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no such common stock equivalents outstanding as of December 31, 2007 and December 31, 2006. For the Year For the Ended Year Ended December December 31, 31, 2007 2006 Loss (numerator) $ (237,282 ) $ (717,986 ) Shares (denominator) 168,338,187 . 120,068,604 . Per share amount $ (0.00 ) $ (0.01 ) Income Taxes The Company records deferred income taxes using the liability method as prescribed under the provisions of SFAS No. 109. Under the liability method, deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial statement and income tax bases of the Company's assets and liabilities. An allowance is recorded, based upon currently available information, when it is more likely than not that any or all of the deferred tax assets will not be realized. The provision for income taxes includes taxes currently payable, if any, plus the net change during the year in deferred tax assets and liabilities recorded by the Company 22 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Environmental Remediation Costs Environmental remediation costs are accrued based on estimates of known environmental remediation exposure. Such accruals are recorded even if significant uncertainties exist over the ultimate cost of the remediation. It is reasonably possible that the Company's estimates of reclamation liabilities, if any, could change as a result of changes in regulations, extent of environmental remediation required, means of reclamation or cost estimates. Ongoing environmental compliance costs, including maintenance and monitoring costs, are expensed as incurred. There were no environmental remediation costs accrued at December 31, 2007. Recently Issued Accounting Pronouncements In December 2007, the SEC issued Staff Accounting Bulletin (SAB) No. 110 regarding the use of a "simplified" method, as discussed in SAB No. 107 (SAB 107), in developing an estimate of expected term of "plain vanilla" share options in accordance with SFAS No. 123 (R), Share-Based Payment. In particular, the staff indicated in SAB 107 that it will accept a company's election to use the simplified method, regardless of whether the company has sufficient information to make more refined estimates of expected term. At the time SAB 107 was issued, the staff believed that more detailed external information about employee exercise behavior (e.g., employee exercise patterns by industry and/or other categories of companies) would, over time, become readily available to companies. Therefore, the staff stated in SAB 107 that it would not expect a company to use the simplified method for share option grants after December 31, 2007. The staff understands that such detailed information about employee exercise behavior may not be widely available by December 31, 2007. Accordingly, the staff will continue to accept, under certain circumstances, the use of the simplified method beyond December 31, 2007. The Company currently uses the simplified method for plain vanilla share options and warrants, and will assess the impact of SAB 110 for fiscal year 2009. It is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. In December 2007, the FASB issued SFAS No. 160, Non-controlling Interests in Consolidated Financial Statementsan amendment of ARB No. 51. This statement amends ARB 51 to establish accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. Before this statement was issued, limited guidance existed for reporting non-controlling interests. As a result, considerable diversity in practice existed. So-called minority interests were reported in the consolidated statement of financial position as liabilities or in the mezzanine section between liabilities and equity. This statement improves comparability by eliminating that diversity. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on 23 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 or after December 15, 2008 (that is, January 1, 2009, for entities with calendar year-ends). Earlier adoption is prohibited. The effective date of this statement is the same as that of the related Statement 141 (revised 2007). The Company will adopt this Statement beginning March 1, 2009. It is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. In December 2007, the FASB, issued FAS No. 141 (revised 2007), Business Combinations. This Statement replaces FASB Statement No. 141, Business Combinations, but retains the fundamental requirements in Statement 141. This Statement establishes principles and requirements for how the acquirer: (a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree; (b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase; and (c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. This statement applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. An entity may not apply it before that date. The effective date of this statement is the same as that of the related FASB Statement No. 160, Non-controlling Interests in Consolidated Financial Statements. The Company will adopt this statement beginning March 1, 2009. It is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. In February 2007, the FASB, issued SFAS No. 159, The Fair Value Option for Financial Assets and LiabilitiesIncluding an Amendment of FASB Statement No. 115. This standard permits an entity to choose to measure many financial instruments and certain other items at fair value. This option is available to all entities. Most of the provisions in FAS 159 are elective; however, an amendment to FAS 115 Accounting for Certain Investments in Debt and Equity Securities applies to all entities with available for sale or trading securities. Some requirements apply differently to entities that do not report net income. SFAS No. 159 is effective as of the beginning of an entities first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of that fiscal year and also elects to apply the provisions of SFAS No. 157 Fair Value Measurements. The Company will adopt SFAS No. 159 beginning March 1, 2008 and is currently evaluating the potential impact the adoption of this pronouncement will have on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this statement does not require any new fair value measurements. However, for some entities, the application of this statement will change current practice. This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier application is encouraged, provided that the reporting entity has not yet issued financial statements for that fiscal year, including financial statements for an interim period within that fiscal year. The Company will adopt this statement March 1, 2008, and it is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. 24 SFAS No. 149 Amendment of Statement 133 on derivative instruments and hedging activities. This statement amends and clarifies financial accounting and reporting for derivative instruments embedded in other contracts (collectively referred to as derivatives) and for hedging activities under SFAS 133, Accounting for derivative instruments and hedging activities. SFAS No. 150 Accounting for certain financial instruments with characteristics of both liabilities and equity. This statement establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity. The Company believes that the above standards would not have a material impact on its financial position, results of operations or cash flows. NOTE 3 - Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Companys assets and the satisfaction of its liabilities in the normal course of business. Through December 31, 2007, the Company had incurred cumulative losses of $4,209,643 and negative working capital of $623,034 as of December 31, 2007. The Companys successful transition from an exploration stage company to attaining profitable operations is dependent upon obtaining financing adequate to fulfill its exploration activities, development of its properties and achieving a level of revenues adequate to support the Companys cost structure. Managements plan of operations anticipates that the cash requirements for the next twelve months will be met by obtaining capital contributions through the sale of its common stock and cash flows from operations. There is no assurance that the company will be able to implement the plan. NOTE 4 - Stockholders Equity At various stages in the Companys development we have issued shares of common stock, valued at fair market value, for services or assets with a corresponding charge to operations or property and equipment. In accordance with SFAS 123, these transactions, except for stock issued to employees, have been recorded on the Companys books at the fair value of the consideration received or the fair value of the common stock issued, whichever is more reliably measured. The following equity transactions were recorded: 2003: We issued 5,695,240 shares to founders for organization costs totaling $14,239. We issued 1,686,466 shares for cash consideration totaling $843,233 of which $29,400 was subscribed but not paid as of December 31, 2003. We issued 206,866 shares for purchase of vehicles and equipment totaling $103,433. We issued 345,016 shares for employee compensation and expenses totaling $172,508. On March 12, 2003 two individuals advanced us a total of $100,183. These advances were converted to common stock on August 30, 2003 at a rate of one share for each $1.00 advanced to us for a total of 200,366 shares. We also issued an additional 66,412 shares in payment of interest on the advances valued at $33,206. 25 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 On December 1, 2003 we entered into a Share Exchange Agreement with Western Sierra, Inc. whereby Western Sierra, Inc. became a wholly owned subsidiary of Western Sierra Mining Corp. (formerly Global Decs Corp.). The agreement provided for the exchange of 20,000,000 shares of the Company's common stock for 4,000,000 shares of common stock of Western Sierra, Inc. The shareholders of Western Sierra, Inc. owned approximately 90% of the stock of Western Sierra Mining Corp. after consummation of the transaction. The exchange was accounted for as a reverse acquisition. Accordingly, the combination of the two companies is recorded as a recapitalization of Western Sierra Inc., pursuant to which Western Sierra, Inc. is treated as the continuing entity. In accordance with the agreement, the board of directors of Western Sierra Mining Corp. authorized an amendment to the Articles of Incorporation to change the name of the corporation to from Global Decs Corp. to Western Sierra Mining Corp. As a result of the Share Exchange Agreement, Western Sierra, Inc. has become a wholly owned subsidiary of Western Sierra Mining Corp. We received cash of $129,500 for 259,000 shares to be issued as of December 31, 2003. 2004: We issued 7,685,416 shares for cash consideration totaling $708,017. We issued 208,480 shares for purchase of equipment and materials totaling $20,864. We issued 2,718,000 shares for employee compensation totaling $271,800. 2005: We issued 1,864,898 shares for cash totaling $202,736. We issued 20,522,634 shares for purchase of a mining property totaling $1,539,197. We issued 8,100,000 shares for professional fees totaling $607,500. We issued 20,061,510 shares for exploration costs totaling $250,769. We issued 6,687,170 shares for employee compensation totaling $83,589. On July 7, 2005, the Company authorized a 2-for-1 stock split. On December 31, 2005, the shareholders elected to increase the authorized common shares from 100,000,000 to 200,000,000. 2006: We issued 7,100,000 shares for cash consideration totaling $137,375. We issued 2,000,000 shares for interest on debt totaling $20,000. We issued 1,019,166 shares for consulting fees totaling $10,383. We issued 29,580,000 shares for compensation totaling $340,800. 2007: We issued 1,700,000 shares for cash consideration totaling $15,214. We issued 26,500,000 shares as part of the purchase of a mining property totaling $152,000. We issued 220,000 shares for consulting fees totaling $1,760. The value of shares, other than shares issued as founders shares, is based on the most recent market price as of the transaction date. 26 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 NOTE 5 - Acquisition of Mining Property On July 27, 2005, the Company entered into an agreement with ASDI, LLC, (ASDI), whereby the Company obtained the rights to mine barite and placer gold on certain mineral claims owned by ASDI located in Crescent Valley, Nevada, hereafter referred to as Mud Springs., in exchange for a total of 20,522,634 shares of the Companys common stock valued at $.075 per share for a total of $1,539,137. Under the terms of the agreement, the Company will pay ASDI a royalty of $5.00 per tone for each ton of barite mined and delivered. The Company will also pay ASDI 25% of the net profits from production from all placer gold removed from the Mud Springs property. SFAS 123 specifies that this transaction be recorded on the Companys books at the fair value of the consideration received or the fair value of the common stock issued, whichever is more reliably measured. It was determined that the Companys stock, based on recent sales and market activity, was more reliably measured as of the date of the acquisition than the consideration received. NOTE 6 - Mining, Milling and Other Property and Equipment Property and equipment at December 31, consists of the following: 2006/2007 Mining equipment $ 49,339 $ 55,037 $ 5,698 Shop tools and equipment 49,298 49,298 - Office equipment 3,597 3,597 - Vehicles 77,502 78,134 33,011 Picacho plant development costs 694,106 844,220 878,648 873,842 1,030,286 917,357 Less: Accumulated depreciation (68,620 ) (106,313 ) (22,559 ) $ 805,222 $ 923,973 $ 894,798 NOTE 7 - Related Parties 2003: In June, 2003, the Company acquired an RV to be used as a field office from the Companys Chairman and CEO in exchange for 15,000 shares of common stock and the assumption of $9,000 of debt payable to a bank. In November, 2003, the Company issued 38,000 shares of common stock to the Companys Chairman and CEO for expenses of $19,000 which he incurred on behalf of the Company and 195,416 shares of common stock for services and expenses totaling $97,708. In June, 2003, the Company issued 90,866 shares of common stock to a shareholder in exchange for equipment totaling $45,433. In September, 2003, the Company issued 100,200 shares of common stock to a shareholder in exchange for vehicles and equipment amounting to $50,100 27 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 In November, 2003, the Company issued 110,000 shares of common stock to the its officers and employees for services totaling $55,000. 2004: In July, 2004, the Company issued 288,000 shares of common stock to each of its directors in exchange for services totaling $271,800. 2005: In December, 2005, the Company issued 26,748,680 shares of common stock to its officers and employees in exchange for services totaling $334,358. Also in December, 2005, the Company approved two year employment contracts for the CEO and CFO at their current salary levels. 2006: In January and December, the Company issued a total of 29,580,000 shares to its officers and employees in exchange for services totaling $340,800. NOTE 8 - Notes Payable December 31, Notes payable to shareholders, unsecured, due October 23 - November 14, 2004, bearing no interest $ 113,500 $ 107,450 $ 107,450 Notes payable to two shareholders, unsecured, unspecified due date, bearing no interest - - 100,000 Notes payable to two shareholders, unsecured, due January 2, 2010, bearing no interest 286,928 286,928 386,928 455428 400,428 494,378 Less: Current portion (168,500 ) (113,500) ( ) Long-Term Debt $ 286,298 $ 286,298 $ 286,928 Maturities of long-term debt are as follows: 2010 Total $ 286,298 28 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 During 2004, we received a total of $286,298 in loan proceeds from two shareholders. The loans bear no interest and are payable January 2, 2010. During 2007, we received $100,000 from two shareholders. The loans have an unspecified due date and bear no interest. NOTE 9 - Lawsuit On January 9, 2007, Stephan Stephanoff filed a lawsuit against the Company and Mr. Chaffee, among other defendants, in the Superior Court of California, County of Riverside. Mr. Stephanoff claims that the Company and Mr. Chaffee, along with the other named Defendants, committed fraud by failing to make payments to Mr. Stephanoff for two pieces of property in which he claims to have an interest. The complaint also alleges that the defendants converted these two pieces of property for their own use and seeks damages in an amount to be proven at trial. The Company intends to vigorously defendant itself and Mr. Chaffee against claims which management believes are baseless. Based on these beliefs, Management feels that its total exposure in this matter will equal the legal fees expended for defense against these claims. NOTE 10 - Income Taxes The Company has adopted FASB 109 to account for income taxes. The Company currently has no issue that creates timing differences that would mandate deferred tax expense. Net operating losses would create possible tax assets in future years. Due to the uncertainty as to the utilization of net operating loss carry forwards, an evaluation allowance has been made to the extent of any tax benefit that net operating losses may generate. No provision for income taxes has been recorded due to the net operating loss carryforward of $4,209,642 as of December 31, 2007 that will be offset against further taxable income. No tax benefit has been reported in the financial statements. Deferred tax assets and the valuation account as of December 31, 2006 and 2007 are as follows: Deferred tax asset: Net operating loss carryforward $ 1,589,000 $ 1,684,000 Valuation allowance (1,589,000 ) (1,684,000 ) $ - $ - The components of income tax expense are as follows: Current Federal Tax $ - $ - Current State Tax - - Change in NOL benefit (288,000 ) (95,000 ) Change in allowance $ 288,000 $ 95,000 $ - $ - 29 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 The Company has incurred losses that can be carried forward to offset future earnings if conditions of the Internal Revenue Codes are met. These losses are as follows: Expiration Year of Loss Amount Date 2003 $ 999,000 2023 2004 1,346,000 2024 2005 909,000 2025 2006 718,000 2026 2007 238,000 2027 30 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES . There have been no changes in or disagreements with accountants with respect to accounting and/or financial disclosure. ITEM 9A. CONTROLS AND PROCEDURES Michael Chaffee, our Chief Executive Officer and Dennis Atkins, our Chief Financial Officer, have conducted an evaluation of the effectiveness of disclosure controls and procedures pursuant to Exchange Act Rule 13a-14. Based on that evaluation, taking into account our limited resources and current business operations, they concluded that the disclosure controls and procedures are effective in ensuring that all material information required to be filed in this annual report has been made known to them in a timely fashion. There have been no significant changes in internal controls, or in other factors that could significantly affect internal controls, subsequent to the date they completed their evaluation Code of Ethics We recently adopted a Code of Ethics that applies to our officers, directors and employees, including our principal executive officer, principal financial officer and principal accounting officer. If we make any substantive amendments to this code of ethics or grant any waiver, including any implicit waiver, from a provision of the code to our chief executive officer, principal financial officer or principal accounting officer, we will disclose the nature of such amendment or waiver in a report on Form 8-K. Evaluation Of Disclosure Controls And Procedures The Company maintains controls and procedures designed to ensure that information required to be disclosed in this report is recorded, processed, accumulated, and reported to its management, including the president and the treasurer, to allow timely decisions regarding the required disclosure. Within the 90 days prior to the filing date of this report, the Companys management, with the participation of its president and treasurer, performed an evaluation of the effectiveness of the design and operation of these disclosure controls and procedures. Those officers have concluded that such disclosure controls and procedures are effective at ensuring that required information is disclosed in the Companys reports. CHANGES IN INTERNAL CONTROLS OVER FINANCIAL REPORTING There were no changes in the Companys internal controls over financial reporting that occurred during the fiscal year ended December 31, 2007 or subsequent to the evaluation date, that have materially affected, or are reasonably likely to materially affect, the Companys internal control over financial reporting. The management of Western Sierra Mining Corp. is responsible for establishing and maintaining adequate internal control over financial reporting. Our internal control system was designed to provide reasonable assurance to the Company's management and board of directors regarding the preparation and fair presentation of published financial statements. Western Sierras management assessed the effectiveness of the company's internal control over financial reporting as of December 31, 2007. In making this assessment, it used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on our assessment we believe that, as of December 31, 2007, the Company's internal control over financial reporting is effective based on those criteria. ITEM 308T This annual report does not include an attestation report of the Companys registered public accounting firm regarding internal control over financial reporting. Managements report was not subject to attestation by the Companys registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only managements report in this annual report. 31 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT Management - The directors and executive officers on December 31, 2007 were as follows: Name Age Position(s) with the Company Raymond Wright 63 Director, Chairman Michael M. Chaffee 63 President, Director, CEO Cline B. Johnson III 37 Vice-President, Director, COO Dennis Atkins 47 CFO, Director Chris Holm 49 Outside Director Scott Fishburn 47 Outside Director Robert Garcia 55 Outside Director The current directors will serve until the next annual meeting of the Company's stockholders. Thereafter, directors will be elected for one-year terms at the annual stockholders' meeting. Officers will hold their positions at the pleasure of the board of directors, absent any employment agreement, of which none currently exists or is contemplated. There is no arrangement or understanding between the directors and officers of the Company and any other person pursuant to which any director or officer was or is to be selected as a director or officer. ITEM 11. EXECUTIVE COMPENSATION . Officer or director compensation consisted of restricted stock from the Company. The Company has no stock option, retirement, pension, or profit-sharing programs for the benefit of directors, officers or other employees, but the Board of Directors may recommend adoption of one or more such programs in the future. We have however, been able to compensate officers, directors and some part-time personal for out of pocket expenses incurred during this start-up period. We do plan to instigate a wage and salary program once the Company has entered into a production mode. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT . The following table sets forth, as of the end of the Company's most recent fiscal year, the number of shares of Common Stock owned of record and beneficially by executive officers, directors and persons who hold 5% or more of the outstanding Common Stock of the Company. Also included are the shares held by all executive officers and directors as a group. Name Number of Shares Owned Beneficially Percent of Class Owned Raymond Wright 388,000 0.2 Cline B. Johnson III 7,768,000 4.6 Dennis Atkins 22.220,000 13.3 Chris Holm 13,242,000 7.9 Robert Garcia 1,400,000 0.8 Michael M. Chaffee 22,502,000 13.4 Scott Fishburn 290,000 0.2 (1) All directors and officers as a group, 40.4% ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Indemnification of Officers and Directors The Utah Statutes provide that the Company may indemnify its officers and directors for costs and expenses incurred in connection with the defense of actions, suits, or proceedings where the officer or director acted in good faith and in a manner he 32 reasonably believed to be in the Company's best interest and is a party by reason of his status as an officer or director, absent a finding of negligence or misconduct in the performance of duty. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers or persons controlling the Company pursuant to the foregoing provisions, the Company has been informed that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in that Act and is, therefore, unenforceable. Conflicts of Interest There are no conflicts of interest. No member of management of the Company will receive any finders fee, either directly or indirectly, as a result of their respective efforts to implement the Company's business plan outlined herein. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES . On March 10, 2006 the Company retained JohnsonStout, Certified Public Accountants to act as the Companys independent certified public accountants to examine the financial statements of the Company for the fiscal year ended December 31, 2004. On March 21, 2007, the Company was informed by JohnsonStout that the firm would no longer be representing the Company as its accountants. As of that date, the Company was informed that JohnsonStout was voluntarily resigning from the Public Company Accounting Oversight Board and therefore, as the Company's accounting firm. JohnsonStout has never reported on the Company's financial statements. The Company has not filed financial statements for the past two years. Therefore, the Company never had any financial statements which included an independent auditor's report containing an explanatory paragraph describing the uncertainty as to the Company's ability to continue as a going concern. The change of independent accountants was ratified by the Board of Directors of the Company on May 2, 2008. The Company engaged Moore & Associates, Chartered Accountants as its new independent accountants on May 27, 2008. Audit Fees A total of $7,500 was paid to JohnsonStout in 2006. No audit fees were paid to Moore & Associates in 2007. Audit-Related Fees No audit-related fees have been billed or discussed. Tax Fees No tax fees have been billed or discussed. Other Fees Neither JohnsonStout nor Moore & Associates were paid any other fees for professional services during the fiscal year ended December 31, 2007. Audit Committee Pre-Approval Policies The Board of Directors, which performs the equivalent functions of an audit committee, currently does not have any pre-approval policies or procedures concerning services performed by JohnsonStout or Moore & Associates. All the services performed by JohnsonStout or Moore & Associates that are described above were pre-approved by the Board of Directors. 33 ITEM 15. EXHIBITS AND REPORTS ON FORM 8-K . (a) The Exhibits listed below are filed by reference as part of this Annual Report. Exhibit No. Document 3.1 (a) Amendment to the Articles of Incorporation-Name Change 3.1 (b) Acquisition of Western Sierra Inc. Form 8-K 3.1 (c) Reverse Split Form 14-C (b) The following Exhibits are filed herewith: 31.1 - Rule 13a-14a/15d-14(a) Certification by Chief Executive Officer 31.2 - Rule 13a-14a/15d-14(a) Certification by Chief Financial Officer 32.1 - Section 1350 Certification by Chief Executive Officer 32.2 - Section 1350 Certification by Chief Financial Officer SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: October 30, 2008 WESTERN SIERRA MINING CORP. /s/ Michael M. Chaffee Michael M. Chaffee , President /s/ Dennis E. Atkins Dennis E. Atkins Chief Financial Officer 34
